DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on7/20/22.
Claim 8 is objected to because of the following informalities:  amendments do not comply with 37 CFR 1.530, (f): Changes shown by markings. Any changes relative to the patent being reexamined which are made to the specification, including the claims, must include the following markings:
 	(1) The matter to be omitted by the reexamination proceeding must be enclosed in brackets; and (2) The matter to be added by the reexamination proceeding must be underlined. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. Applicant argues the following.
Applicant first notes that claim 1 requires “at least one Faraday optic having opposing optical faces.” The rejection merely refers to Rodgers Fig. 2, without further detail, as allegedly showing the claimed Faraday optic. As best understood, the rejection appears to refer to Rodgers’ vapor cell 21 as meeting the claimed Faraday optic, as it is the vapor cell 21 that provides a Faraday effect in Rodgers. See Rodgers Abstract, first sentence.
Moreover, Applicant notes that Rodgers’ system is fundamentally different than the embodiment of claim 1. Claim 1 requires “a gas cooling system configured to provide gas to cool each face of said opposing faces.” In sharp contrast, Rodgers does not explicitly describe cooling the vapor cell, and it would not be inherent (or obvious for that matter) to cool the vapor cell. Rodgers describes that the vapor cell is isolated from nearby components (e.g., the cooling device 28 coupled to the image detector 24 in FIG. 2) and the environment (e.g., by being housed in a vacuum chamber) to maintain the vapor cell at a higher temperature, in part to avoid condensation in the vapor cell. See, inter alia, Rodgers col. 6, lines 56-66; col 12, line 48 et seq. See especially Rodgers col. 13, line 16 et seq., which states in relevant part “[w]ithout the heater elements 30 potassium would condense on the windows 42A and 42B ina matter of minutes, and would render the imager 10 inoperative.”

Examiner does not agree with Applicant’s argument. Rodgers show that a Faraday optic including crossed polarizers 40A, 40B and vapor cell 14, 16, 12 (see abstract and fig. 2), the chamber 12 may or may not contain gas, and the gas can be used for cold and hot cell (see column 2, lines 30-56).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-5, 11-12, 14-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being being anticipated by USPAT 8,314,612 to Rodgers et al.
 	Rodgers show the following.
 	Claim 1. An apparatus, comprising: at least one Faraday optic having opposing optical faces through which there is a beam propagation axis that is orthogonal to said opposing optical faces (see fig. 2); means 30, 32 for heating a portion of said at least one Faraday optic; a gas cooling system 21 configured to provide gas to cool each face of said opposing faces; and a magnetic field source AOA, 40B configured to induce a desired Faraday rotation of a laser beam
propagating on said beam propagation axis through said at least one Faraday
optic.  Rodgers show that a Faraday optic including crossed polarizers 40A, 40B and vapor cell 14, 16, 12 (see abstract and fig. 2), the chamber 12 may or may not contain gas, and the gas can be used for cold and hot cell (see column 2, lines 30-56).
 	Claim 2. The apparatus of claim 1, wherein as said laser beam propagates on said beam propagation axis and through said at least one Faraday optic, said gas cooling system together with said means for heating at least a portion of said at least one Faraday optic are configured to provide a spatially uniform thermal profile in said at least one Faraday optic. See column 5, lines 22-51.
 	Claim 4. The apparatus of claim 1, wherein said gas comprises helium. See column 5, lines 5-21.
 	Re claim 5, see heating elements 30, 32, 38 and an outer edge 42a or 34 on top portion close to the heating elements 30, 32 in fig. 1-2.
 	Re claims 11-12, 14-15, 18, and 20, the claimed method steps are inherently shown by the device claim, and the detail structural limitations are greatly discussed above. 
 	Re claim 20, see fig. 1-2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al.
 	Rodgers disclose every aspect of claimed invention except for the at least two of said Faraday Optics.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rodgers to include at least two of Faraday Optics, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

 	 
Allowable Subject Matter
Claims 3, 6, 7, 9, 10, 13, 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest an apparatus and the corresponding method comprising all the specific elements with the specific combination as set forth in claims.
	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883